244 Ind. 501 (1963)
193 N.E.2d 908
CLEMENTS ET AL.
v.
STATE OF INDIANA.
No. 30,327.
Supreme Court of Indiana.
Filed November 21, 1963.
*502 John A. Carson, of Indianapolis, for appellants.
Edwin K. Steers, Attorney General, and Frederick J. Graf, Deputy Attorney General, for appellee.
PER CURIAM.
This is an appeal from a judgment of the lower court rendered on its finding determining appellants to be guilty of robbery for which they were sentenced to the Indiana Reformatory for a period of 10 years.
Appellee (the State) has filed motion to dismiss the appeal or affirm the judgment setting up that appellants have failed to incorporate in their brief a copy of the assignment of errors or any statement concerning its context and do not give the page or line of the record where the same may be found.
It is fundamental that in order to present error on appeal such error must be set forth in the assignment of errors, and the specification or specifications of such assignment of errors, or the substance thereof, must appear in the "Concise Statement of the Record" under Rule 2-17(d). Without such compliance the judges cannot give intelligent consideration to the issues on the appeal without resorting to the record (only one copy of which is available to be shared by the five judges of this Court), and accordingly it is well settled that where appellant's brief fails to set forth the record or the substance thereof in this important respect, the appellate tribunal is under no duty to search the record to reverse the cause. Grecco v. State (1960), 240 Ind. 584, 593, 166 N.E.2d 180, 167 N.E.2d 714, 715; Marks v. State (1942), 220 Ind. 9, 22, 40 N.E.2d 108, 113; Waggoner v. State (1949), 227 Ind. 269, 272, 85 N.E.2d 642, 643; 9 Ind. Law Encyl., Criminal Law, § 693, pp. 189, 190.
*503 As no questions are before us for decision, the judgment is affirmed.
NOTE.  Reported in 193 N.E.2d 908.